—‘In a coram nobis proceeding, defendant appeals from so much of an order of the Supreme Court, Queens County, entered March 30, 1965, on reargument, as denied without a hearing his application to vacate a judgment of said court, entered April 10, 1964 on his plea of guilty, convicting him of robbery in the second degree and imposing sentence. Order, insofar as appealed from, affirmed (People v. Dash, 16 N Y 2d 493; People v. Griffin, *87516 N Y 2d 508; People v. Rogers, 15 N Y 2d 690; People v. Nicholson, 11 N Y 2d 1067; People v. Jones, 11 N Y 2d 1070). Beldock, P, J., Christ, Hill, Rabin and Benjamin, JJ., concur.